Citation Nr: 0920179	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  03-30 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In this case, the Veteran was advised that the Veterans Law 
Judge that originally conducted his November 2005 hearing was 
no longer employed by the Board.  In a May 2009 statement, he 
requested another opportunity to testify at a hearing before 
the Board and indicated his preference for a hearing before a 
Veterans Law Judge via video conference (video conference 
hearing).  

A veteran has a right to a hearing before the issuance of a 
Board decision. 
38 C.F.R. §§ 3.103(a), (c).  Accordingly, the Veteran should 
be scheduled for a video conference hearing in accordance 
with his expressed desires.  

Since such hearings are scheduled by the RO, the Board must 
remand the case to the RO for that purpose, to ensure full 
compliance with due process requirements.  See 38 C.F.R. §§ 
20.1304 (2008).   

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to 
schedule the Veteran for a video 
conference hearing before a Veterans Law 
Judge.  He and his representative should 
be given appropriate notification of the 
hearing date.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



